Order
PER CURIAM.
Michael A. Ralls appeals from the denial of his Rule 29.15 motion after an evidentia-ry hearing. In his sole point on appeal, Ralls alleges the motion court erred in denying his motion for post-conviction relief, because he received ineffective assistance. Ralls argues his trial counsel provided ineffective assistance in failing to request that the trial court submit to the jury an instruction for first-degree trespass, a lesser-included offense of second-degree burglary.
Affirmed. Rule 84.16(b).